DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The phrase “such as” in claim 4 is exemplary claim language that renders the claim indefinite.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 6-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-19 of U.S. Patent Application 17/298771. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:
Claim 11 of the ‘771 application is interpreted to be a combination claim that combines features from claim 1 in the instant application and other features.  As to instant claim 1, this claim recites a mold assembly, arranging flange elements with a tapered portion, injecting resin and curing.  Claim 11 of the ‘771 application also arranges flange elements with a tapered portion, and “integrating” which is a term that broadly encompasses resin transfer molding and curing (See Brief Description of Figs. 9a to 10d and Specification at pg. 3, line 15-16).  As to instant claims 2, 3, 6-8, these claims recites features about the L-shaped flanges used to form a T-shaped cross section, which are also recited in claims 12 and 13 of the ‘771 application.  As to instant claims 9 and 10, these claims recite a panel (claim 9) and a scarf joint (claim 10), which are both features already provided in independent claim 11 of the ‘771 application.

Claim 4 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-19 of U.S. Patent Application 17/298771 in view of Gilbertson (US 9,604,389).  
As to claim 4, the ‘771 Application claims are silent to the +/-45 degree biaxial fabric.
Gilbertson teaches that is known to provide +/-45 degree fiber reinforcement in a woven preform folded and used as a flange (4:10-15; Fig. 6), similar to that already taught by the ‘771 Application.
It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate the Gilbertson +/-45 degree fiber reinforcement into the ‘771 Application flange elements since Gilbertson teaches that this orientation is important for carrying shear loads (4:10-15).


Claim 5 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-19 of U.S. Patent Application 17/298771 in view of Koontz (US 3,096,958).  
As to claim 5, the ‘771 Application teaches flange elements, but is silent to the claimed upstand which tapers.
Koontz teaches that an upstand (Fig. 2) tapers with increasing from a base (12).  It would have been prima facie obvious to incorporate the Koontz configuration into the ‘771 Application because the Koontz configuration is as an obvious interchangeable substitute configuration for flanges already claims by the ‘771 Application for a similar purpose.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Weimer (US 20110174426) in view of Jones (US 8,752,293).
As to claim 1, Weimer teaches a method of forming a composite that could be used as a wind turbine blade shear web flange section by resin transfer molding (Fig. 6, V and R).  Weimer teaches providing a mold assembly (Fig. 6) comprising a mold surface defining a mold cavity (Fig. 6, item 5a) and arranging a plurality of elongate flange elements (Figs. 2-4, items 2b-2c) with the mold surface in an array (Fig. 6, item 3), injecting resin into the mold cavity (Fig. 6, item R) and curing the array of flange elements in a resin matrix to form a cured flange section having a laminate construction ([0051]).  
Weimer is silent to the flange elements positioned one on top of another with first and second longitudinal ends of each flange element longitudinally offset from respective first and second longitudinal ends of a neighboring flange element so as to form a tapered at each of a first and second longitudinal end of the flange section.
Jones teaches a method of fabricating large composite structures from individual modules (Fig. 10).  Jones teaches that adjacent modules may be joined by a scarf joint comprising multiple plies (8:61-9:12) inherently longitudinally offset that form a taper at the ends of each module.  In the combination, one would have recognized that the Weimer flange elements could be provided as individual modules longitudinally offset having a taper that matches the adjacent module in a scarf joint configuration.
It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate the Jones scarf joints into the Weimer flanges motivated by the ability to make larger/longer flanges by providing smaller modules assembled into larger parts.
As to claim 2, Weimer already teaches the first and second portions of the mold surface (Fig. 6) where the flange elements are arranged on the first portion (item 3 extending toward 7) and on a second portion (extending toward 6) that extends away from the flange section to provide an upstand.  As to claims 3, 6, and 7, Weimer teaches the L-shapes (Fig. 2) that form two sides of a T-shaped flange section and a corresponding T-shape mold cavity (Fig. 6).  While Weimer is silent to the four flange elements, in the combination with Jones above in the rejection of claim 1, providing multiple flange elements on each side joined by a scarf joint would have been obvious in view Jones, who teaches that on opposite sides of a module edge 210b, the joint between 208 and 208b is longitudinally offset/staggered from the joint between 208a and 208c. It would have been prima facie obvious to incorporate the staggered joints from Jones into Weimer as an obvious improvement that would distribute the joints to improve strength.  As to claim 8, Weimer is silent to this feature.  However, Jones teaches that on opposite sides of a module edge 210b, the joint between 208 and 208b is longitudinally offset/staggered from the joint between 208a and 208c.  It would have been prima facie obvious to incorporate the staggered joints from Jones into Weimer as an obvious improvement that would distribute the joints to improve strength.
As to claim 9, Weimer and Jones teach the subject matter of claim 1 above, including forming flange sections.  In addition, Weimer arranges the flanges along an edge of an elongate panel (Figs. 6-8) and integrates the flange sections and panel in order to form an article that could be used as a wind turbine blade shear web.  As to claim 10, the combination of Weimer and Jones above shows why it would be obvious to provide a tapered overlapping scarf joints between longitudinally adjacent flange sections in order to provide the ability to fabricate longer/larger parts.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Weimer (US 20110174426) in view of Jones (US 8,752,293), and further in view of Gilbertson (US 9,604,389).  Weimer and Jones teach the subject matter of claim 1 above under 
As to claim 4, Weimer is silent to the +/-45 degree biaxial fabric.
Gilbertson teaches that is known to provide +/-45 degree fiber reinforcement in a woven preform folded and used as a flange (4:10-15; Fig. 6), similar to that already taught by Weimer.
It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate the Gilbertson +/-45 degree fiber reinforcement into the Weimer flange elements since Gilbertson teaches that this orientation is important for carrying shear loads (4:10-15).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Weimer (US 20110174426) in view of Jones (US 8,752,293), and further in view of Koontz (US 3,096,958).  Weimer and Jones teach the subject matter of claim 2 above under 
As to claim 5, Weimer is silent to the claimed features.
Regarding the consecutive flange elements offset from a corresponding longitudinal edge, Jones renders this feature obvious.  Jones teaches that on opposite sides of a module edge 210b, the joint between 208 and 208b is longitudinally offset/staggered from the joint between 208a and 208c. It would have been prima facie obvious to incorporate the staggered joints from Jones into Weimer as an obvious improvement that would distribute the joints to improve strength.  
	Regarding the upstand which tapers with increasing distance from the base, Koontz teaches that an upstand (Fig. 2) tapers with increasing from a base (12).  It would have been prima facie obvious to incorporate the Koontz configuration into Weimer because the Koontz configuration is as an obvious interchangeable substitute configuration for that already taught by Weimer for a similar purpose.

Conclusion
The Examiner has carefully considered Togard (US 20150010406) cited on the search report filed with this case.  While Togard does teach a scarf joint (Fig. 7), Jones was selected instead because of the offset module concept discussed in the rejections above.  Additional rejections over Togard would be duplicative over those above, but Togard remains pertinent for its teaching of scarf joints.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826. The examiner can normally be reached Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742